IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-93,076-01


                   EX PARTE SYLVESTER HALLMAN MOORE, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 15,995A IN THE 294TH DISTRICT COURT
                             FROM VAN ZANDT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to ninety-nine years’ imprisonment. The

Fifth Court of Appeals affirmed his conviction. Moore v. State, No. 05-03-01121-CR (Tex. App.

— Dallas August 17, 2004) (not designated for publication). Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things,1 that his trial counsel was ineffective because trial

counsel failed to adequately confer with him prior to trial, failed to investigate or interview the



       1
           This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                       2

State’s witnesses, failed to cross-examine the State’s witnesses to elicit information about their

potential bias and motivation to testify (including possible deals made between the prosecution and

witnesses in exchange for their testimony), failing to inquire about physical evidence that was

allegedly withheld or destroyed prior to trial, failing to object to inadmissible hearsay, and failing

to call any witnesses for the defense.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claims. In developing the record, the trial court may use any

means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the

trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04. If counsel is appointed or retained, the trial court shall immediately notify this Court of

counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: September 29, 2021
Do not publish